ON APPLICATION POR REHEARING.
THURMAN, J.
On application for rehearing appellant urges the point that the complaint is insufficient to support the judgment. Let it be granted that the complaint is not a model of good pleading, the question is, however, Is it sufficient as against a general demurrer ? In the first paragraph - it alleges exclusive ownership in the plaintiff. In the second it alleges that the defendant claims an interest in the property without any right whatever. In the third it alleges that the title was placed in defendant’s name without any consideration. And in the closing paragraph it alleges that defendant holds the title in trust for the plaintiff. In the face of these allegations,, every one of which implies exclusive ownership in the plaintiff, the further allegation that the property was purchased with the joint earnings of plaintiff and defendant clearly implies that such earnings occurred in the ordinary relations 8 of husband and wife, and therefore belong to the husband, as stated in the opinion. To so construe the complaint gives effect to every allegation. To construe it otherwise nullifies, in effect, the plain meaning of those allega*355tions in which exclusive ownership in the plaintiff is alleged or implied. Furthermore, the plaintiff alleges that defendant mortgaged the property for $2,000 and converted the proceeds; that she has had the exclusive use and benefit of the rents and profits ever since April, 1912, besides selling and converting the proceeds of other property which, together with the property in question, is alleged to be of the value of $10,000. The complaint prays that plaintiff’s rights be determined, and for such other relief as may be equitable and just. It certainly cannot be contended under these allegations that plaintiff is not entitled to some relief. The complaint may be inartificial, crude, and informal; it may be uncertain and indefinite in some particulars; it may be defective on special demurrer, but no such demurrer was interposed.
The petition for rehearing is denied.
COEFMAN, C. J., and FEICK, WEBEE, and GIDEON, JJ., concur.